PER CURIAM.
The appellant, Keith L. Anderson, raised several issues by this appeal, one of which merits discussion. Mr. Anderson contends that the trial court committed error by adjudicating him guilty and sentencing him on first degree premeditated murder, first degree felony murder and robbery. The offenses were committed against one man on the same evening when Mr. Anderson struck the victim in the head with a hammer and immediately took his wallet. It is not necessary to discuss the merits of Mr. Anderson’s contention, however, because the record indicates that the judge, in his oral pronouncement of sentence, adjudicated Anderson guilty only of first degree premeditated murder and robbery. Possibly through a scrivener’s error, the judgment and sentence form did not conform to the judge’s pronouncement, but rather adjudicated and sentenced Mr. Anderson on all three charges. This clerical error should be corrected. We also note that the form fails to impose the 25 year mandatory minimum sentence provision orally imposed by the judge on the murder conviction.
The cause is therefore remanded to the trial court with orders that the judgment and sentence form be corrected to adjudicate and sentence Mr. Anderson only on Counts I and III, and to provide that he -serve a minimum sentence of 25 years on Count I; otherwise affirmed.
GRIMES, C. J., and BOARDMAN and RYDER, JJ., concur.